121 S.E.2d 533 (1961)
255 N.C. 358
STATE
v.
Delmus Ward LEGGETT.
No. 1.
Supreme Court of North Carolina.
September 20, 1961.
Atty. Gen. T. W. Bruton and Asst. Atty. Gen. Harry W. McGalliard, for the State.
Edgar J. Gurganus, Williamston, for defendant, appellant.
PER CURIAM.
Defendant offered evidence. Hence, as to defendant's motions for judgment as in case of nonsuit, the only question is whether the court erred in the denial of the motion made by defendant at the close of all the evidence. G.S. § 15-173.
The elements of the crime defined in G.S. § 14-180 and the evidence required to support a conviction therefor are fully stated in State v. Smith, 223 N.C. 199, 25 S.E.2d 619, and cases cited. Here, the prosecutrix testified as to each essential element; and, as to each essential element, there was independent supporting evidence. Hence, defendant's said motion was properly denied.
As to defendant's assignments of error directed to the court's instructions, consideration thereof does not disclose error of such prejudicial nature as to justify a new trial.
We deem it unnecessary and inappropriate to set forth the evidence. Suffice to say, while defendant's testimony, in material respects, was in conflict with that offered by the State, the factual issues were properly submitted to the jury and were resolved by the jury adversely to defendant.
No error.